                                           Case 3:19-mc-80050-SK Document 28 Filed 04/25/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     COX COMMUNICATIONS, INC.,                         Case No. 19-mc-80050-SK
                                   8                    Movant,
                                                                                           ORDER SHORTENING TIME FOR
                                   9             v.                                        BRIEFING ON MOTION TO QUASH
                                  10     MARKMONITOR, INC.,
                                                                                           Regarding Docket Nos. 26, 27
                                  11                    Respondent.

                                  12          The parties before this Court have each moved for an order shortening the briefing
Northern District of California
 United States District Court




                                  13   schedule on Respondent MarkMonitor, Inc.’s (“MarkMonitor”) recently filed motion to quash a
                                  14   deposition subpoena served on it by Movant Cox Communications, Inc. (“Cox”). (Dkt. 24.) Cox
                                  15   filed its administrative motion to shorten time on April 23, 2019, proposing that Cox’s opposition
                                  16   to the motion to quash be due April 25, 2019; that MarkMonitor’s reply be due April 29, 2019;
                                  17   and that a hearing be set for May 2, 2019. (Dkt. 26.) The Court directs Cox’s attention to Civil
                                  18   Local Rule 6-3(b), which requires that the Court allow four full days for an opposition regarding
                                  19   an administrative motion to shorten time. The Court is therefore unable to rule on proposed
                                  20   deadlines that fall within that four-day window, like those Cox proposes here, before an
                                  21   opposition. On April 24, 2019, MarkMonitor filed its opposition to Cox’s administrative motion.
                                  22   (Dkt. 27.) Accordingly, the administrative motions are now ripe for this Court’s review. In its
                                  23   opposition, MarkMonitor proposes a competing expedited briefing schedule. It does not propose a
                                  24   due date for Cox’s opposition to the motion to quash, but proposes that its reply be due May 2,
                                  25   2019, and a hearing be held May 6, 2019.
                                  26          The Court recognizes that the parties feel pressed for time in this matter due to the speed at
                                  27   which the underlying action in the Eastern District of Virginia is progressing. The Court therefore
                                  28   SHORTENS the briefing schedule on the motion to quash, as follows:
                                           Case 3:19-mc-80050-SK Document 28 Filed 04/25/19 Page 2 of 2




                                   1          1.      Cox’s opposition to the motion to quash shall be due April 29, 2019.

                                   2          2.      MarkMonitor’s reply shall be due May 6, 2019.

                                   3          3.      The Court will decide the motion on the papers, unless it deems oral argument a

                                   4                  necessity. In that event, the Court will issue a second order setting a date for oral

                                   5                  argument.

                                   6          In closing, the Court notes that it has reviewed the correspondence between the parties and

                                   7   finds much of it needlessly hostile. In particular, Ms. Hughes Leiden’s email to Mr. Castricone on

                                   8   April 24, 2019, at 11:07 a.m. meets this description. Though the Court takes no action at this

                                   9   time, it ADMONISHES the parties to practice civilly. Additionally, if the parties find that this

                                  10   expedited briefing schedule still impinges too closely on the upcoming deadlines in the underlying

                                  11   action, the Court suggests that the parties move the Eastern District of Virginia for relief from its

                                  12   scheduling order.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: April 25, 2019

                                  15                                                    ______________________________________
                                                                                        SALLIE KIM
                                  16                                                    United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
